UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 14, 2014 University General Health System, Inc. (a Nevada Corporation) (Exact Name of Registrant as Specified in Charter) 000-54064 71-0822436 (Commission File Number) (IRS Employer Identification Number) 7501 Fannin Street Houston, Texas 77054 (713) 375-7100 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a) Resignation of Director On November 14, 2014, Michael L. Griffin resigned from the Board of Directors of University General Health System, Inc. (the “Company”). (b) Resignation of Chief Development Officer On November 14, 2014, Michael L. Griffin, Chief Development Officer of University General Hospital, Inc., resigned from the Company to pursue other interests.Mr. Griffin joined the Company as Chief Financial Officer and director in April 2011 and served as Chief Development Officer since July 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. University General Health System, Inc. Date:November 17, 2014 By: /s/ Hassan Chahadeh, M.D. Name: Hassan Chahadeh, M.D. Title: Chief Executive Officer
